DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claims 1-10 of this application are patentably indistinct from claims 1, 4-8, 16, 19 and 20 of Application No. 16/752,293.  Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 1, 4-8, 16, 19 and 20 of copending Application No. 16/752,293 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the term “trench” of claims 1 and 16 of the reference application is encompassed by all that is claimed by the term “channel” of claims 1 and 7 of the instant application. Additionally, the term “support members” of claims 1 and 16 of the reference application is generic to “tubular foam springs” of claim 1 and 7 of the instant application, and claim 7 of the reference application claims “tubular foam springs” as the support member.  The “second layer” of claims 1 and 16 of the reference application, which comprises viscoelastic foam, and as recited in claims 5 and 19 of the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, Applicant), regards as the invention.
Claim 3 recites the limitation "the comfort layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, it is assumed that claim 3 was intended to depend from claim 2 which would provide the necessary antecedent basis for this limitation.
Claim 4 recites the limitation "the foam" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, it is assumed that claim 4 was 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rawls-Meehan et al. (U.S. Publication No. 2017/0156507), hereinafter referred to as Rawls-Meehan.
Regarding claim 1, Rawls-Meehan discloses a mattress 100, comprising:  a first layer 116 comprising at least one channel 134 extending laterally from a first side of the layer 116 to an opposite side of the layer 116 (Figure 7); and a plurality of tubular foam springs 18 disposed in each channel 134 (Figure 7).
Regarding claim 2, Rawls-Meehan discloses a comfort layer 122 disposed above the first layer 116 (Figure 7).
Regarding claim 3, Rawls-Meehan discloses wherein the comfort layer 122 comprises a foam (paragraph 0060, where the layer 22 can be a variety of different including a viscoelastic foam, and see paragraph 0095 where the mattress 100 of Figure 7 is structurally and functionally similar to mattress 10 of Figure 1, where layer 22 corresponds in structure and function to layer 122).
Regarding claim 4, Rawls-Meehan discloses wherein the foam is a viscoelastic foam (paragraph 0060, where the layer 22 can be a variety of different including a viscoelastic foam, and see paragraph 0095 where the mattress 100 of Figure 7 is structurally and functionally 
Regarding claim 5, Rawls-Meehan discloses wherein the first layer 116 comprises a non-viscoelastic foam (paragraph 0061, where the layer 16 of mattress 10 can be a variety of foams, including latex foam or urethane foam, and see paragraph 0095 where the mattress 100 of Figure 7 is structurally and functionally similar to the mattress 10 of Figure 1, where layer 16 corresponds in structure and function to layer 116).
Regarding claim 6, Rawls-Meehan discloses wherein the first layer 116 comprises at least: a first zone 130 having one or more channels 134 at a first channel density (where density in an inherent property of the foam), and a first density of tubular foam springs 18 in each channel 134 (Figure 7, where the firmness of the foam springs 118 is discussed in paragraph 0101, and the relationship of density to firmness of the springs 118 is discussed in paragraph 0074); and a second zone 132 having one or more channels 134 at a second channel density (where density in an inherent property of the foam), and a second density of tubular foam springs 18 in each channel (Figure 7, where the firmness of the foam springs 118 is discussed in paragraph 0101, and the relationship of density to firmness of the springs 118 is discussed in paragraph 0074); wherein the first channel density differs from the second channel density; the first density of tubular foam springs 18 differs from the second density of tubular foam springs 18; or both (Rawls-Meehan discloses the first density of tubular foam springs 18 differing from the second density of tubular foam springs 18, firmness of foam springs discussed in paragraphs 0099-0101, relationship of density to firmness of the springs discussed in paragraph 0074, where the channel 134 of the first zone 130 has pink colored foam springs, which corresponds to a lower firmness, and the channel 134 of the second zone 132 has yellow springs, which corresponds to a higher firmness, see paragraph 0101).
Regarding claim 7, Rawls-Meehan discloses a mattress assembly (shown in Figure 7), comprising: a mattress 100, comprising, a first layer 116 comprising at least one channel 134 extending laterally from a first side of the layer 116 to an opposite side of the layer 116 (Figure 7); and a plurality of tubular foam springs 18 disposed in each channel 134 (Figure 7), and a mattress foundation disposed under the mattress 100 (see paragraph 0115, which discloses that mattress 100 can be used with an adjustable bed base or powerbase which would function as foundation to mattress 100).
Regarding claim 8, Rawls-Meehan discloses wherein the mattress 100 further comprises a comfort layer 122 disposed above the first layer 116 (Figure 7).
Regarding claim 9, Rawls-Meehan discloses wherein the first layer 116 comprises a non-viscoelastic foam (paragraph 0061, where the layer 16 of mattress 10 can be a variety of foams, including latex foam or urethane foam, and see paragraph 0095 where the mattress 100 of Figure 7 is structurally and functionally similar to the mattress 10 of Figure 1, where layer 16 corresponds in structure and function to layer 116). 
Regarding claim 10, Rawls-Meehan discloses wherein the first layer 116 comprises at least: a first zone 130 having one or more channels 134 at a first channel density (where density in an inherent property of the foam), and a first density of tubular foam springs 18 in each channel 134 (Figure 7, where the firmness of the foam springs 118 is discussed in paragraph 0101, and the relationship of density to firmness of the springs 118 is discussed in paragraph 0074); and a second zone 132 having one or more channels 134 at a second channel density (where density in an inherent property of the foam), and a second density of tubular foam springs 18 in each channel (Figure 7, where the firmness of the foam springs 118 is discussed in paragraph 0101, and the relationship of density to firmness of the springs 118 is discussed in paragraph 0074); wherein the first channel density differs from the second channel density; the 
Regarding claim 11, Rawls-Meehan discloses a mattress 100, comprising:  a first layer 116 comprising at least one channel 134 extending laterally from a first side of the layer 116 to an opposite side of the layer 116 (Figure 7); and a plurality of tubular foam springs 18 disposed in each channel 134 (Figure 7); and a viscoelastic foam layer 122 disposed directly above the first layer 116 (paragraph 0060, where the layer 22 can be a variety of different including a viscoelastic foam, and see paragraph 0095 where the mattress 100 of Figure 7 is structurally and functionally similar to mattress 10 of Figure 1, where layer 22 corresponds in structure and function to layer 122).
Regarding claim 12, Rawls-Meehan discloses wherein the first layer 116 comprises a non-viscoelastic foam (paragraph 0061, where the layer 16 of mattress 10 can be a variety of foams, including latex foam or urethane foam, and see paragraph 0095 where the mattress 100 of Figure 7 is structurally and functionally similar to the mattress 10 of Figure 1, where layer 16 corresponds in structure and function to layer 116).
Regarding claim 13, Rawls-Meehan discloses wherein the first layer 116 comprises at least: a first zone 130 having one or more channels 134 at a first channel density (where density in an inherent property of the foam), and a first density of tubular foam springs 18 in each channel 134 (Figure 7, where the firmness of the foam springs 118 is discussed in paragraph .

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Fisher (U.S. Publication No. 2019/0038043)
Torbet et al. (U.S. Publication No. 2017/0325596)
Gladney (U.S. Publication No. 2004/0074007)
Lall (U.S. Publication No. 2013/0152305)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached on M-F 7:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISON N LABARGE/Examiner, Art Unit 3673                    

/ROBERT G SANTOS/Primary Examiner, Art Unit 3673